Detailed Action

Amendment

1.	This office action is in response to applicant’s amendments dated 10-20-22 and this office action is a final rejection.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0303256 to Sturgeon et al. in view of U.S. Patent Application Publication No. 2010/0043713 to West and further in view of U.S. Patent Application Publication No. 2004/0134433 to Holder.
Referring to claims 1, 11, 14 and 19, Sturgeon et al. discloses a bed/pet bed cover clasp system comprising, a bed having a top surface and at least three recessed corners – see 1,2,200 with item 1 having corners recessed from the outer edges of 200 as seen in figure 3, a bed cover – at 100,102, having a shape substantially matching the shape of the top surface of the bed – see figures 1-3 with top of 100 having similar shape to the top of item 1, and including a number of corners matching a number of corners of the bed – see at 1,2,100,200 in figures 1-3, a strap attached to each of the recessed corners of the bed – see at 212 in figures 1-3, a strap – at 120,122, attached to each of a number of corners of the bed cover matching the number of recessed corners of the bed – see figures 1-3, at least a first connection mechanism portion – at 224, attached to each strap – at 212, attached to each of the recessed corners of the bed – see figures 1-3, a second connection mechanism portion – at 222, attached to each of the corners of the bed cover – see figures 1-3 with attachment at least via straps – at 120,122, and wherein the first connection mechanism portion and the second connection mechanism are arranged and configured to cause the bed cover to evenly cover the top surface of the bed – see at 1,100,200 in figures 1-3. Sturgeon et al. does not disclose the first and second connection mechanisms are clasps that mate with each other. West does disclose the first and second connection mechanisms are clasps – see clasps detailed in paragraph [0059], that mate with each other – see connecting mechanisms mating with each other in figures 23-37 and therefore using the clasps detailed in paragraph [0059] as the connecting mechanisms of figures 23-37 would provide for clasps on each of the bed and cover that can mate with each other. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Sturgeon et al. as modified by West and make the connection mechanisms of West clasps, so as to yield the predictable result of securely holding the cover to the bed and it would have been obvious to one of ordinary skill in the art to take the device of Sturgeon et al. and incorporate the clasps detailed by West, so as to yield the predictable result of more easily securing and removing the cover from the bed as desired during use. Specific to claims 1, 14 and 19, Sturgeon et al. as modified by West further discloses the cover is rectangular – see at 100 in figures 1-3 of Sturgeon et al., the bed cover strap is elastic – see paragraph [0043] of Sturgeon et al. and the clasp mechanism is a ring – see the rings detailed in figures 21-23 and 34-35 of West. Specific to claims 1, 14 and 19, Sturgeon et al. as modified by West does not disclose the bed is a pet bed having bumpers on at least three or four sides of the bed. Holder does disclose the bed is a pet bed having bumpers – at 104, on at least three sides and four sides of the bed – see figures 1-2. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Sturgeon et al. as modified by West and add the bed having bumpers on at least three/four sides of the bed as disclosed by Holder, so as to yield the predictable result of ensuring objects do not fall from the bed during use. Sturgeon et al. as modified by West and Holder further discloses the strap – at 212, attached to each of the recessed corners of the bed – see figures 1-3 of Sturgeon et al., and the strap – at 226 of Holder, at a juncture formed at corners between the corners of the bed – at 106, and a corner of the bumpers – inner corner of 104, on at least three or four sides of the bed – see figures 1-2 of Holder. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Sturgeon et al. as modified by West and add the bed having bumpers on at least three/four sides of the bed as disclosed by Holder, so as to yield the predictable result of ensuring objects do not fall from the bed during use.
Referring to claim 2, Sturgeon et al. as modified by West and Holder further discloses the strap attached to each of the corners of the bed cover are made from elastic – see paragraph [0043] of Sturgeon et al. Sturgeon et al. as modified by West and Holder does not disclose the strap attached to each of the recessed corners of the bed is elastic. However, it would have been obvious to one of ordinary skill in the art to take the device of Sturgeon et al. as modified by West and Holder and add the straps attached to the corners of the bed being elastic, so as to yield the predictable result of allowing for the straps to be easily adjusted to fit beds of different sizes as desired.
Referring to claim 3, Sturgeon et al. as modified by West and Holder does not disclose the strap attached to each of the recessed corners of the bed are elastic and the strap attached to each of the corners of the bed cover are non-elastic. However, it would have been obvious to one of ordinary skill in the art to take the device of Sturgeon et al. as modified by West and Holder and make the straps out of any suitable material including the claimed elastic material for the bed straps and the claimed non-elastic material of the cover straps, so as to yield the predictable result of allowing for the cover to be easily adjusted to be attached to and removed from the bed as desired during use.
Referring to claim 4, Sturgeon et al. as modified by West and Holder further discloses the strap attached to each of the recessed corners of the bed are non-elastic – see at 212 in figures 1-3 of Sturgeon et al. where these straps are considered non-elastic since the length of the strap can be adjusted through the slots in item 224, and the strap attached to each of the comers of the bed cover are elastic – see paragraph [0043] of Sturgeon et al.
Referring to claims 5 and 15-16, Sturgeon et al. as modified by West and Holder further discloses the at least first clasp mechanism portion comprises a ring coupled to a clasp and the second clasp mechanism portion comprises a ring coupled to a clasp – see rings associated with each of the bed and cover in figures 21-23 and 34-35 of West and see the clasps detailed in paragraph [0059] of West. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Sturgeon et al. as modified by West and Holder and make the connection mechanisms of West clasps, so as to yield the predictable result of securely holding the cover to the bed and it would have been obvious to one of ordinary skill in the art to take the device of Sturgeon et al. as modified by West and Holder and incorporate the clasps detailed by West, so as to yield the predictable result of more easily securing and removing the cover from the bed as desired during use.
Referring to claim 6, Sturgeon et al. as modified by West and Holder further discloses the at least first clasp mechanism portion comprises a ring and the second clasp mechanism portion comprises a ring coupled to a clasp – see rings associated with each of the bed and cover in figures 21-23 and 34-35 of West and see the clasps detailed in paragraph [0059] of West. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Sturgeon et al. as modified by West and Holder and make the connection mechanisms of West clasps, so as to yield the predictable result of securely holding the cover to the bed and it would have been obvious to one of ordinary skill in the art to take the device of Sturgeon et al. as modified by West and Holder and incorporate the clasps detailed by West, so as to yield the predictable result of more easily securing and removing the cover from the bed as desired during use.
Referring to claim 7, Sturgeon et al. as modified by West and Holder further discloses the at least first clasp mechanism portion comprises a ring coupled to a clasp and the second clasp mechanism portion comprises a clasp – see rings associated with each of the bed and cover in figures 21-23 and 34-35 of West and Holder and see the clasps detailed in paragraph [0059] of West. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Sturgeon et al. as modified by West and Holder and make the connection mechanisms of West clasps, so as to yield the predictable result of securely holding the cover to the bed and it would have been obvious to one of ordinary skill in the art to take the device of Sturgeon et al. as modified by West and Holder and incorporate the clasps detailed by West, so as to yield the predictable result of more easily securing and removing the cover from the bed as desired during use.
Referring to claim 8, Sturgeon et al. as modified by West and Holder further discloses the at least first clasp mechanism portion comprises a ring coupled to a connection mechanism and the second clasp mechanism portion comprises a ring – see rings associated with each of the bed and cover in figures 21-23 and 34-35 of West and see the clasps detailed in paragraph [0059] of West. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Sturgeon et al. as modified by West and Holder and make the connection mechanisms of West clasps, so as to yield the predictable result of securely holding the cover to the bed and it would have been obvious to one of ordinary skill in the art to take the device of Sturgeon et al. as modified by West and Holder and incorporate the clasps detailed by West, so as to yield the predictable result of more easily securing and removing the cover from the bed as desired during use. Sturgeon et al. as modified by West and Holder does not disclose the first clasp mechanism includes a carabiner. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Sturgeon et al. as modified by West and Holder and use any suitable clasp mechanism including the claimed carabiner, so as to yield the predictable result of more easily placing the cover on and removing the cover from the bed as desired during use.
Referring to claim 9, Sturgeon et al. as modified by West and Holder further discloses the at least first clasp mechanism portion comprises a ring and the second clasp mechanism portion comprises a ring coupled to a connection mechanism – see rings associated with each of the bed and cover in figures 21-23 and 34-35 of West and see the clasps detailed in paragraph [0059] of West. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Sturgeon et al. as modified by West and Holder and make the connection mechanisms of West clasps, so as to yield the predictable result of securely holding the cover to the bed and it would have been obvious to one of ordinary skill in the art to take the device of Sturgeon et al. as modified by West and Holder and incorporate the clasps detailed by West, so as to yield the predictable result of more easily securing and removing the cover from the bed as desired during use. Sturgeon et al. as modified by West and Holder does not disclose the second clap includes a carabiner. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Sturgeon et al. as modified by West and Holder and use any suitable clasp mechanism including the claimed carabiner, so as to yield the predictable result of more easily placing the cover on and removing the cover from the bed as desired during use.
Referring to claim 10, Sturgeon et al. as modified by West and Holder further discloses the strap attached to each of the recessed corners of the bed is attached with stitching – see at 214 in figures 1-3 of Sturgeon et al., but does not disclose the strap attached to each of the corners of the bed cover is attached by stitching. However, it would have been obvious to one of ordinary skill in the art to take the device of Sturgeon et al. as modified by West and Holder and have the cover strap attached to the cover via any suitable connector including the claimed stitching, so as to yield the predictable result of securing the cover straps to the cover as desired. 
Referring to claim 12, Sturgeon et al. as modified by West and Holder further discloses one or more of the straps attached to each of the recessed corners of the bed or of the straps to each of the corners of the bed cover are made of hook and loop fasteners – see figure 36 and paragraph [0072] of West. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Sturgeon et al. as modified by West and Holder and add the straps having hook and loop fasteners as disclosed by West, so as to yield the predictable result of removably securing the cover to the bed during use as desired.
Referring to claim 13, Sturgeon et al. as modified by West and Holder does not disclose the at least first clasp mechanism portion and the second clasp mechanism portion each include a hinge configured to allow release of the bed cover from the bed by unhinging either hinge. However, it would have been obvious to one of ordinary skill in the art to take the device of Sturgeon et al. as modified by West and Holder and use any suitable clasp mechanism including the claimed hinges, so as to yield the predictable result of removably securing the cover to the bed during use as desired. 
Referring to claim 17, Sturgeon et al. as modified by West and Holder further discloses the clasp mechanism portion attached to each of the corners of the bed cover comprises a ring configured to selectively attach to the second clasp mechanism portions, wherein the second clasp mechanism portions comprises a ring coupled to a clasp – see rings associated with each of the bed and cover in figures 21-23 and 34-35 of West and see the clasps detailed in paragraph [0059] of West. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Sturgeon et al. as modified by West and Holder and make the connection mechanisms of West clasps, so as to yield the predictable result of securely holding the cover to the bed and it would have been obvious to one of ordinary skill in the art to take the device of Sturgeon et al. and incorporate the clasps detailed by West and Holder, so as to yield the predictable result of more easily securing and removing the cover from the bed as desired during use.
Referring to claim 18, Sturgeon et al. as modified by West and Holder does not disclose the clasp mechanism portion attached to each of the corners of the bed cover comprises a carabiner attached to each strap attached to the corners of the bed cover and configured to selectively attach to the second clasp mechanism portions. However, it would have been obvious to one of ordinary skill in the art to take the device of Sturgeon et al. as modified by West and Holder and use any suitable clasps for the bed cover clasps such as the claimed carabiners, so as to yield the predictable result of more easily placing the cover on and removing the cover from the bed as desired during use.
Referring to claim 20, Sturgeon et al. as modified by West and Holder further discloses the bed cover is machine washable – see for example paragraph [0053] of Sturgeon et al.

Response to Arguments

3.	Applicant’s amended abstract dated 10-20-22 obviates the objections to the abstract detailed in the last office action dated 7-19-22.
	Applicant’s claim amendments and remarks/arguments dated 10-20-22 obviates the 35 U.S.C. 112(b) rejections of claim 14 detailed in the last office action dated 7-19-22.
	Regarding the prior art rejections of claims 1, 14 and 19, the addition of the claim language of the at least three or four bumpers obviates the 35 U.S.C. 103 rejections detailed in the last office action dated 7-19-22. However, the addition of these claim limitations necessitates the new grounds of rejection detailed earlier in paragraph 2 of this office action. Further, the Sturgeon et al. reference US 2018/0303256 discloses the bed cover strap is elastic – see paragraph [0043]. Further, the West reference US 2010/0043713 discloses the first and second connection mechanisms are clasps – see clasps detailed in paragraph [0059], that mate with each other – see connecting mechanisms mating with each other in figures 23-37 and therefore using the clasps detailed in paragraph [0059] as the connecting mechanisms of figures 23-37 would provide for clasps on each of the bed and cover that can mate with each other. The combination of these references renders the claims obvious as detailed earlier in paragraph 2 of this office action and the straps of Sturgeon et al. would be attached to the incorporated clasps of West and the claims do not positively recited the straps are part of the clasps. 
	Regarding the prior art rejections of claim 2, Sturgeon et al. discloses the strap attached to each of the corners of the bed cover are made from elastic – see paragraph [0043]. Sturgeon et al. as modified by West does not disclose the strap attached to each of the recessed corners of the bed is elastic. However, it would have been obvious to one of ordinary skill in the art to take the device of Sturgeon et al. as modified by West and add the straps attached to the corners of the bed being elastic, so as to yield the predictable result of allowing for the straps to be easily adjusted to fit beds of different sizes as desired. 
	Regarding the prior art rejections of claims 3-7, applicant relies upon the same arguments with respect to claims 1-2 discussed earlier.
	Regarding the prior art rejections of claims 8-9 and 18, it would have been obvious to one of ordinary skill in the art to take the device of Sturgeon et al. as modified by West having clasps as detailed earlier in paragraph 2 of this office action, and use any suitable clasp mechanism including the claimed carabiner, so as to yield the predictable result of more easily placing the cover on and removing the cover from the bed as desired during use.
	Regarding the prior art rejections of claims 13, it would have been obvious to one of ordinary skill in the art to take the device of Sturgeon et al. as modified by West having claps and use any suitable clasp mechanism including the claimed hinges, so as to yield the predictable result of removably securing the cover to the bed during use as desired.
	Regarding the prior art rejections of claim 11, the Holder reference US 2004/0134433 discloses the bed is a pet bed having bumpers – at 104, on at least three sides and four sides of the bed – see figures 1-2 and the strap – at 226 of Holder, at a juncture formed at corners between the corners of the bed – at 106, and a corner of the bumpers – inner corner of 104, on at least three or four sides of the bed – see figures 1-2 of Holder. The combination of the Holder reference with the Sturgeon et al. and West references renders the claims obvious as detailed earlier in paragraph 2 of this office action.

Conclusion

4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643